Case 3:15-cr-00127-MMH-JBT Document 103 Filed 01/13/21 Page 1 of 5 PageID 518




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v.                                            CASE NO: 3:15-cr-127-J-34JBT

JOSEPH ANTHONY HARRIS                         ORDER ON MOTION FOR
                                              SENTENCE REDUCTION UNDER
                                              18 U.S.C. § 3582(c)(1)(A)


                                     ORDER

       Upon motion of      the defendant     the Director of the Bureau of Prisons for

a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the

factors identified in 18 U.S.C. § 3553(a) and the applicable policy statements issued

by the Sentencing Commission,

IT IS ORDERED that the motion is:

     DENIED after complete review of the motion on the merits. 1

           FACTORS CONSIDERED

       Defendant Joseph Anthony Harris is a 55-year-old inmate incarcerated at

Coleman Medium FCI, serving a 125-month term of imprisonment for possession of

cocaine base with intent to distribute and possession of a firearm in furtherance of a

drug trafficking crime. (Doc. 93, Judgment). According to the Bureau of Prisons

(BOP), he is scheduled to be released from prison on January 20, 2024. Harris seeks

compassionate release because of his facility’s allegedly inadequate response to the



1      The Court assumes for purposes of this Order that Harris has satisfied §
3582(c)(1)(A)’s exhaustion requirement.
Case 3:15-cr-00127-MMH-JBT Document 103 Filed 01/13/21 Page 2 of 5 PageID 519




Covid-19 pandemic. (Doc. 99, Emergency Motion for Compassionate Release; see also

Doc. 101, Motion to Amend). 2 In a footnote, he also states that he “suffers from a

compromised immune system pertaining to his obesity, upper respiratory [sic], high

blood pressure, and Diabetes conditions.” Emergency Motion for Compassionate

Release at 2 n.1. The United States has responded in opposition. (Doc. 102, Response).

      A movant for compassionate release bears the burden of proving that a

reduction in sentence is warranted. United States v. Heromin, No. 8:11-cr-550-T-

33SPF, 2019 WL 2411311, at *2 (M.D. Fla. Jun. 7, 2019); cf. United States v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (a movant under § 3582(c)(2) bears the

burden of proving that a sentence reduction is appropriate). “Given the permissive

language [of § 3582(c)(1)(A)], a district court’s decision whether to grant or deny a

defendant’s request for a sentence reduction is discretionary.” United States v.

Winner, No. 20–11692, 2020 WL 7137068, at *2 (11th Cir. Dec. 7, 2020). As the Third

Circuit Court of Appeals has observed, the mere existence of Covid-19 cannot

independently justify compassionate release, “especially considering BOP's statutory

role, and its extensive and professional efforts to curtail the virus’s spread.” United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

      The Court assumes for the sake of discussion that Harris has established an

extraordinary and compelling reason for compassionate release. 18 U.S.C. §

3582(c)(1)(A); U.S.S.G. § 1B1.13 & cmt. 1. According to the Centers for Disease




2      The Court GRANTS the Motion to Amend (Doc. 101) to the extent the Court considers
the additional information contained therein.


                                           2
Case 3:15-cr-00127-MMH-JBT Document 103 Filed 01/13/21 Page 3 of 5 PageID 520




Control (CDC), those who have type 2 diabetes are known to be at increased risk for

severe illness from Covid-19. 3 BOP medical records reflect that Harris has type 2

diabetes, for which he is treated with metformin. (Doc. 102-1, Medical Records at 23-

24, 28-29, 49). Although type 2 diabetes may not qualify as an extraordinary and

compelling circumstance in normal times, the Court assumes that it qualifies as such

a circumstance in light of Covid-19. 4

       Although type 2 diabetes is an underlying condition that increases Harris’s

risk of serious infection, he does not appear to be at imminent risk of severe illness.

Harris is not elderly, and his condition is treated and monitored by medical

professionals. Contrary to Harris’s allegation that his facility is not responding

adequately to Covid-19, the BOP has implemented comprehensive protocols for

responding to coronavirus. See Response at 3-4, 12-13. Harris’s facility has not fared

significantly worse than other BOP facilities. According to the BOP’s latest data,

Coleman Medium FCI reports that 46 inmates and 38 staff members are currently

positive for coronavirus; 283 inmates and eight staff members have recovered; and

three inmates (out of 1,313 total) have passed away. 5 Thirteen facilities have

reported more inmate deaths, four other facilities have reported the same number of


3     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.
4      The record does not support Harris’s assertion that he is obese or that he has a serious
upper respiratory disease. Rather, the record indicates that he has chronic rhinitis, which is
treated with fluticasone propionate spray. Medical Records at 23. The record supports
Harris’s assertion that he has high blood pressure, but it is treated with lisinopril. Id. at 24.
According to the CDC, high blood pressure may increase the risk of severe illness from Covid-
19, which is distinct from the conditions known to increase the risk of serious infection.
5      https://www.bop.gov/coronavirus/. Last accessed January 12, 2021.


                                               3
Case 3:15-cr-00127-MMH-JBT Document 103 Filed 01/13/21 Page 4 of 5 PageID 521




deaths, and 38 facilities report more current infections. Thus, Coleman Medium does

not stand out as among the hardest-hit facilities.

       In any event, the sentencing factors under 18 U.S.C. § 3553(a) do not support

a reduction in sentence. 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. 6 Harris has a

lengthy criminal history, having accumulated 20 felony convictions prior to the

instant case. Response at 1-2, 13-15. Harris’s prior convictions include two convictions

for aggravated battery (including one case in which he shot the victim twice in the

torso) and one conviction for felony battery (in which he stabbed the victim with a

knife). (Doc. 91, Presentence Investigation Report [PSR] at ¶¶ 4, 44, 52, 53, 63). In

the instant case, he led police officers on a chase, and was found to have been in

possession of cocaine base, oxycodone, and other drugs, as well as several firearms.

(Doc. 79, Plea Agreement at 18-22; PSR at ¶¶ 18-30). The United States Sentencing

Guidelines recommended a sentence of 262 to 327 months in prison, based on a total

offense level of 34 and a Criminal History Category of VI. (Doc. 94, Statement of

Reasons). Harris benefited from a significant downward variance when the Court

sentenced him to a term of 125 months in prison. In view of all the § 3553(a) factors,

however, further reducing Harris’s sentence is not warranted at this time.




6      The Court recognizes that there is a split of authority over whether district courts are
bound by the list of extraordinary and compelling reasons contained in U.S.S.G. § 1B1.13,
cmt. 1(A)-(D). See, e.g., United State v. Ruffin, 978 F.3d 1000, 1006–08 (6th Cir. 2020); United
States v. Brooker, 976 F.3d 228, 234 (2d Cir. 2020). The Court’s decision does not depend on
the resolution of that issue because the Court assumes that Harris has demonstrated an
extraordinary and compelling reason.


                                               4
Case 3:15-cr-00127-MMH-JBT Document 103 Filed 01/13/21 Page 5 of 5 PageID 522




        Accordingly, Defendant Joseph Anthony Harris’s Emergency Motion for

Compassionate Release (Doc. 99), as amended (see Doc. 101), is DENIED. 7

        DONE AND ORDERED at Jacksonville, Florida this 13th day of January,

2021.




Lc 19

Copies:
Counsel of record
Defendant




7      To the extent Defendant requests that the Court order home confinement, the Court
cannot grant that request because the Attorney General has exclusive jurisdiction to decide
which prisoners to place in the home confinement program. See United States v. Alvarez, No.
19-cr-20343-BLOOM, 2020 WL 2572519, at *2 (S.D. Fla. May 21, 2020); United States v.
Calderon, 801 F. App’x 730, 731-32 (11th Cir. 2020) (a district court lacks jurisdiction to grant
a request for home confinement under the Second Chance Act).


                                               5
